     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                 19 CR. 558 (RMB
                 -against
                                                                                 ORDE
     ROILAND GOTIANGCO
                                Defendant
     -------------------------------------------------------------

                 The sentencing proceeding previously scheduled for Tuesday, July 6, 2021 at 12:30 PM is
     hereby rescheduled to Wednesday, July 28, 2021 at 12:30 PM

                 In light of the continuing COVID-19 pandemic, the sentencing proceeding is being held
     by video via Microsoft Teams pursuant to the CARES Act and applicable implementing court
     procedures

                 Members of the public and the press can use the following dial-in information to access

     the audio of the proceeding:

                 Dial-In Number: (917) 933-2166
                 Conference ID: 314 204 555


     Dated: July 12, 2021
            New York, NY



                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
.

     -							

                     ,

                            .

                                 ,

                                  

                                      T

                                           K

                                                X

                                                     X

                                                            .

                                                                          R

                                                                                   )

